November 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      DARLENE SCOTT MCCRAY AND AARON MCCRAY, Appellants

NO. 14-15-00779-CV                          V.

                         TRUNG NGUYEN, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 31, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Darlene Scott McCray and Aaron McCray.


      We further order this decision certified below for observance.